DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019066353, filed on 03/23/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/2020 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 09/01/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The Office Action dated on 06-29-2021 is not considered because the Office Action is written in foreign language without English translation.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A multi-sine signal generation unit”, “a sweep sinusoidal wave generation unit”, “an input signal switching unit”, “a data acquisition unit”, “a characteristic calculation unit” in claim 1.
“The sweep sinusoidal wave generation unit” in claims 2 and 3.
“A Nyquist frequency calculation unit”, “the characteristic calculation unit”; “the multi-sine signal generation unit”, “the sweep sinusoidal wave generation unit” in claim 4.
The structure of these elements is deemed to cover both hardware circuits and software for performing the claimed functions, consistent with the written description  in corresponding publication US 2020/0310485 paragraph [0064] (The individual constituent units included in the controller described above can be realized by hardware (including an electronic circuit and the like), software or a combination thereof.) and Fig. 1A and 1B.  These units described above are part of the controller 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding to claim 1-7 interpretation under 35 USC 101.
Claim 1 recites:
A frequency characteristic measurement device that supplies a sinusoidal signal to a measurement target so as to measure a frequency characteristic of the measurement target, the frequency characteristic measurement device comprising:
a multi-sine signal generation unit that generates a multi-sine signal formed with sinusoidal waves of a plurality of frequencies; 
a sweep sinusoidal wave generation unit that generates a sweep sinusoidal wave while increasing a frequency and that generates a plurality of sweep sinusoidal waves formed with a sweep sinusoidal wave in which a predetermined phase is set to an initial phase and a sweep sinusoidal wave which is obtained by shifting the initial phase only a fixed amount; 
an input signal switching unit that selects any one of the multi-sine signal generated with the multi-sine signal generation unit and the sweep sinusoidal waves generated with the sweep sinusoidal wave generation unit so as to input the selected one to the measurement target; 
a data acquisition unit that acquires, at a predetermined sampling frequency, sampling data of an input signal which is input to the measurement target and sampling data of an output signal which is output from the measurement target; and 
a characteristic calculation unit that calculates a frequency characteristic including a gain and a phase of the input and output signals in the measurement target from the sampling data of the input signal and the sampling data of the output signal acquired with the data acquisition unit.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are "additional elements." 
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category (machine). 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental process/mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).
The function of selecting any one of the multi-sine signal generated with the multi-sine signal generation unit and the sweep sinusoidal waves is a mental process, because nothing in the claim element precludes the step from practically being performed in the mind. For example, “select” in the context of this claim encompasses the user manually selecting multi-sine signal or sinusoidal wave.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The function of calculating the absolute angle calculator is mathematical, because the absolute angle is calculated using mathematical equations operating on first and second rotation information, as can be seen in the specification.  If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical process, then it falls within the “mathematical calculation” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The additional elements “a multi-sine signal generation unit/step that generates a multi-sine signal formed with sinusoidal waves of a plurality of frequencies; a sweep sinusoidal wave generation unit/step that generates a sweep sinusoidal wave while increasing a frequency and that generates a plurality of sweep sinusoidal waves formed with a sweep sinusoidal wave in which a predetermined phase is set to an initial phase and a sweep sinusoidal wave which is obtained by shifting the initial phase only a fixed amount”, examiner considered the additional elements implement a judicial exception in conjunction with particular machine that is integral to the claim.
Accordingly, the additional elements integrate the abstract idea into a practical application therefore, the claims 1-7 are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites variable “n” without specify the value of variable “n”.
Claims 5-6 recites the limitation "the" in “the controller”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masami (JP 08-094690 provided by IDS) and further in view of Tezuka et al. (US 2015/0241869).
Regarding to claim 1, Masami teaches frequency characteristic measurement device that supplies a sinusoidal signal to a measurement target so as to measure a frequency characteristic of the measurement target, the frequency characteristic measurement device comprising: (¶0001)
a multi-sine signal generation unit (Fig.1 Broadband signal generating circuit 43) that generates a multi-sine signal formed with sinusoidal waves of a plurality of frequencies; (¶0014 - a broadband signal generating circuit 43 which generates a broadband signal (a random wave, a chirp wave, a multi-sine wave, and the like))
a sweep sinusoidal wave generation unit (Fig.1 sinusoidal generator 41) that generates a sweep sinusoidal wave while increasing a frequency (¶0003);
an input signal switching unit (Fig.1 switching circuit 41) that selects any one of the multi-sine signal generated with the multi-sine signal generation unit and the sweep sinusoidal waves generated with the sweep sinusoidal wave generation unit so as to input the selected one to the measurement target; (¶0013)
a data acquisition unit (Fig.1 A/D 1A and 1B) that acquires, at a predetermined sampling frequency, sampling data of an input signal which is input to the measurement target and sampling data of an output signal which is output from the measurement target; (¶0013-0023 - A digital data is converted to digital data by a / D converters 1 a, 1 b (corresponding to the data acquisition section) of the servo analyzer 1, and another 1 point output of the system 100 to be measured is converted into digital data. The FFT circuit 6 performs FFT operation on the data, obtains the spectrum of the measurement frequency band, determines the transfer function by calculation, and in the sinusoidal scanning mode, outputs a sine wave from the signal source 1 a of the servo analyzer 4, and adds it to the system to be measured 1 in the same manner as the FFT mode. A / D converters 1 a and 1 b (corresponding to the data acquiring section) of the servo analyzer 1 digitally convert the added signal and the output of another 1 points of the system to be measured, followed by Fourier integration of the digital data by Fourier integrator 2, and Fourier integration of the digital data)
a characteristic calculation unit (Fig. 1 Fourier integration circuit 2)that calculates a frequency characteristic including a gain and a phase of the input and output signals in the measurement target from the sampling data of the input signal and the sampling data of the output signal acquired with the data acquisition unit (¶0013-0023 - the magnitude and phase information of the signal at the measurement frequency are obtained, and the gain and the phase information of the transfer function are obtained (corresponding to calculating the frequency characteristic including the gain and the phase).
Masami fails to teach
generates a plurality of sweep sinusoidal waves formed with a sweep sinusoidal wave in which a predetermined phase is set to an initial phase and a sweep sinusoidal wave which is obtained by shifting the initial phase only a fixed amount.
Tezuka teaches
generates a plurality of sweep sinusoidal waves formed with a sweep sinusoidal wave in which a predetermined phase is set to an initial phase and a sweep sinusoidal wave which is obtained by shifting the initial phase only a fixed amount. (¶0001; ¶0042-0043 – A phase shift portion 10 is provided in the sinusoidal wave generating portion 11 (corresponding to the sweep sinusoidal wave generating portion), and the sinusoidal signal is compared with respect to the initial phase. (It corresponds to generating multiple scanning sinusoidal waves consisting of a scanning sinusoidal wave with an initial phase shifted by a predetermined amount and a scanning sinusoidal wave with a predetermined initial phase shift) (corresponding to the generation of a plurality of scanning sinusoidal waves).
Both reference A and reference B belong to a common technical field of a numerical controller having a function of calculating a frequency characteristic of a control loop of a numerical controller by inputting a sinusoidal signal to a control loop of a numerical controller for controlling a target to be controlled.
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Tezuka because by including the function of calculating the frequency characteristic of control loop, the measurement of the frequency can be improved with a higher precision.
Regarding to claim 2, Masami modified by Tezuka teaches the frequency characteristic measurement device according to claim 1.  Masima modified by Tezuka fails to teach wherein the sweep sinusoidal wave generation unit generates n sweep sinusoidal waves obtained by shifting the initial phase by 2π/n.
Tezuka teaches
wherein the sweep sinusoidal wave generation unit generates n sweep sinusoidal waves obtained by shifting the initial phase by 2π/n. (Fig. 4A, ¶0043).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Tezuka because by including the function of calculating the frequency characteristic of control loop, the measurement of the frequency can be improved with a higher precision.
Regarding to claim 3, Masami modified by Tezuka teaches the frequency characteristic measurement device according to claim 2.  Masima modified by Tezuka fails to teach wherein the sweep sinusoidal wave generation unit generates a sweep sinusoidal wave obtained by shifting the initial phase by 2π/3 and a sweep sinusoidal wave obtained by shifting the initial phase by 2π/3.
Tezuka teaches
wherein the sweep sinusoidal wave generation unit generates a sweep sinusoidal wave obtained by shifting the initial phase by 2π/3 and a sweep sinusoidal wave obtained by shifting the initial phase by 2π/3. (Fig. 4A, ¶0043).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Tezuka because by including the function of calculating the frequency characteristic of control loop, the measurement of the frequency can be improved with a higher precision.
Regarding to claim 5, Masami modified by Tezuka teaches the frequency characteristic measurement device according to claim 1.  Masima further teaches wherein the measurement target is a control loop that controls at least one control target in the controller (Fig.3, ¶0015 - controls the system to be measured 100, and the system to be measured 100 has a feedback circuit 106 (corresponding to a control loop))
Regarding to claim 6, Masami modified by Tezuka teaches the controller comprising (see Masami Fig. 1) : the frequency characteristic measurement device according to claim 1 (same rejection as in claim 1).
Regarding to claim 7, Masami teaches a frequency characteristic measurement method that supplies a sinusoidal signal to a measurement target so as to measure a frequency characteristic of the measurement target, the frequency characteristic measurement method comprising: (¶0001)
a multi-sine signal generation step of generating a multi-sine signal formed with sinusoidal waves of a plurality of frequencies; (¶0014 - a broadband signal generating circuit 43 which generates a broadband signal (a random wave, a chirp wave, a multi-sine wave, and the like))
a sweep sinusoidal wave generation step of generating a sweep sinusoidal wave while increasing a frequency (¶0003); 
an input signal switching step of selecting any one of the multi-sine signal generated in the multi-sine signal generation step and the sweep sinusoidal waves generated in the sweep sinusoidal wave generation step so as to input the selected one to the measurement target; (¶0013)
a data acquisition step of acquiring, at a predetermined sampling frequency, sampling data of an input signal which is input to the measurement target and sampling data of an output signal which is output from the measurement target; (¶0013-0023 - A digital data is converted to digital data by a / D converters 1 a, 1 b (corresponding to the data acquisition section) of the servo analyzer 1, and another 1 point output of the system 100 to be measured is converted into digital data. The FFT circuit 6 performs FFT operation on the data, obtains the spectrum of the measurement frequency band, determines the transfer function by calculation, and in the sinusoidal scanning mode, outputs a sine wave from the signal source 1 a of the servo analyzer 4, and adds it to the system to be measured 1 in the same manner as the FFT mode. A / D converters 1 a and 1 b (corresponding to the data acquiring section) of the servo analyzer 1 digitally convert the added signal and the output of another 1 points of the system to be measured, followed by Fourier integration of the digital data by Fourier integrator 2, and Fourier integration of the digital data)
a characteristic calculation step of calculating a frequency characteristic including a gain and a phase of the input and output signals in the measurement target from the sampling data of the input signal and the sampling data of the output signal acquired in the data acquisition step, wherein the multi-sine signal generation step, the sweep sinusoidal wave generation step, the input signal switching step, the data acquisition step and the characteristic calculation step are performed with a computer. (¶0013-0023 - the magnitude and phase information of the signal at the measurement frequency are obtained, and the gain and the phase information of the transfer function are obtained (corresponding to calculating the frequency characteristic including the gain and the phase).
Masami fails to teach
of generating a plurality of sweep sinusoidal waves formed with a sweep sinusoidal wave in which a predetermined phase is set to an initial phase and a sweep sinusoidal wave which is obtained by shifting the initial phase only a fixed amount.
Tezuka teaches
of generating a plurality of sweep sinusoidal waves formed with a sweep sinusoidal wave in which a predetermined phase is set to an initial phase and a sweep sinusoidal wave which is obtained by shifting the initial phase only a fixed amount. (¶0001; ¶0042-0043 – A phase shift portion 10 is provided in the sinusoidal wave generating portion 11 (corresponding to the sweep sinusoidal wave generating portion), and the sinusoidal signal is compared with respect to the initial phase. (It corresponds to generating multiple scanning sinusoidal waves consisting of a scanning sinusoidal wave with an initial phase shifted by a predetermined amount and a scanning sinusoidal wave with a predetermined initial phase shift) (corresponding to the generation of a plurality of scanning sinusoidal waves).
Both reference A and reference B belong to a common technical field of a numerical controller having a function of calculating a frequency characteristic of a control loop of a numerical controller by inputting a sinusoidal signal to a control loop of a numerical controller for controlling a target to be controlled.
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Tezuka because by including the function of calculating the frequency characteristic of control loop, the measurement of the frequency can be improved with a higher precision.

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claim 4, the prior art does not teach or suggest the claimed invention having “when the Nyquist frequency is equal to or greater than the upper limit frequency, the input signal switching unit inputs, to the measurement target, a multi-sine signal generated with the multi-sine signal generation unit and formed with sinusoidal waves of a plurality of frequencies from the lower limit frequency to the upper limit frequency, when the Nyquist frequency is equal to or less than the lower limit frequency, the input signal switching unit inputs, to the measurement target, a plurality of sweep sinusoidal waves generated with the sweep sinusoidal wave generation unit and formed with a sweep sinusoidal wave in which the predetermined phase is set to the initial phase and which is generated while the frequency is being increased from the lower limit frequency to the upper limit frequency and the sweep sinusoidal wave which is obtained by shifting the initial phase only the fixed amount and when the Nyquist frequency is greater than the lower limit frequency and is less than the upper limit frequency, the input signal switching unit inputs, to the measurement target, a multi-sine signal generated with the multi-sine signal generation unit and formed with sinusoidal waves of a plurality of frequencies from the lower limit frequency to the Nyquist frequency, and the input signal switching unit inputs, to the measurement target, a plurality of sweep sinusoidal waves generated with the sweep sinusoidal wave generation unit and formed with a sweep sinusoidal wave in which the predetermined phase is set to the initial phase and which is generated while the frequency is being increased from the Nyquist frequency to the upper limit frequency and the sweep sinusoidal wave which is obtained by shifting the initial phase only the fixed amount”, and a combination of other limitations thereof as recited in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864  

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862